Title: To Thomas Jefferson from Robert Smith, 27 January 1808
From: Smith, Robert
To: Jefferson, Thomas


                                                
                            Sir,
                            Navy Dept.Jay 27. 1808.
                        

                        I have the honor to request your signature to the enclosed Commissions which are required for the Officers mentioned in the list accompanying my letter to you of the 7t ultimo & whose appointments have since been confirmed by the Senate.—
                  I am very respectfully Sir, Your most ob Serv.
                        
                            Rt Smith
                     
                        
                    